COLINS, Judge,
dissenting.
I must strongly dissent from the conclusions of the majority.
As noted, Section 402 of The General County Assessment Law, Act of May 22, 1933, P.L. 853, as amended, 72 P.S. § 5020-402, requires that all objects of taxation be valued “according to the actual value thereof, and at such rates and prices for which the same would separately bona fide sell.” To enact a requirement that the property be stripped of all encumbrances, and then have its value determined, flies in the face of the clear statutory language. In using the capitalization of income approach, it is the present income of the property, as restricted by existing leases and encumbrances, which determines the market value of the property. The property itself must be considered in its present existing form and not a hypothetical future form. That is why assessments are done on an annual timely basis, rather than using a formula for future net worth.
I would affirm the trial court on all issues.